DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said portion of said sleeve" in Line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said portion of said sleeve" in Line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said portion of said sleeve" in Line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ivinson et al. (2014/0070498) in view of Lin (6840143).

In reference to claim 1, Ivinson et al. disclose a tool mount with flexible finger connector (Figures 16-20) comprising: a tool collar (900) with a closed back end (Figure 19), a front end (Figure 19), an outer annular wall (921, Figures 17 and 19 and Paragraph 8) and an open ended tool socket (925) through the front end, and an inner annular wall (923) in the tool socket; a bearing guide (14) with a fluid connection (because it extends therethrough) from the outer annular wall to the inner annular wall; a generally cylindrical sleeve (700) with an outer annular wall (710) and inner annular wall (712, Figure 17), a flexible hinge flap (801) formed in the sleeve, fluidly connecting the outer a portion (at 800, see Figure 19) of said sleeve connected to said finger (40) extends over said tool collar (900, Figures 19 and 20), such that said sleeve (700) substantially surrounds said tool socket (Figures 17, 19 and 20), the sleeve over the tool collar with the attached finger extending into the tool socket through the bearing guide (Figures 19 and 20) and a shaft (20) attached to the closed back end of the tool collar (Figure 16), but lacks having, said finger being monolithic with said sleeve such that a portion of said finger is connected to said sleeve and a portion of said finger is configured to extend through said tool collar. However, Lin teaches that it is old and well known in the art at the time the invention was made to provide a technique for attaching a tool (3) within a socket (212) of a tool collar (at 21 or at 214, Figure 1) by providing a sleeve (23) comprising a finger (231/232) that is monolithic with said sleeve (Figure 1), such that a portion (i.e. at 231) of said finger is connected to said sleeve (Figure 1) and a portion (i.e. at 232) of said finger is configured to extend through said tool collar (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the finger, of Ivinson et al., with the known technique of providing a finger that is monolithic with a sleeve, such that a portion of said finger is connected to said sleeve and a portion of said finger is configured to extend through said tool collar, as taught by Lin, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively engages and firmly retains a tool within a socket of a tool collar thereby preventing any unwanted disconnection during normal operation. 


In reference to claim 3, Ivinson et al. disclose further comprising an alignment positioning catch (915) on the tool collar (Figure 17). 

In reference to claim 4, Ivinson et al. disclose that the alignment guide is one of a latch and a catch (915, Paragraph 46 and Figure 17). 

In reference to claim 5, Ivinson et al. disclose further comprising a tool (110) with a shaped proximal end (111) and an annular bearing guide (112) reversibly mountable to said tool socket (Paragraph 49). The examiner notes that Ivinson et al. also teach that the tool can be have “a variety of tool catches” (i.e. at 111 and 112, see Paragraph 38). 

In reference to claim 6, Ivinson et al. disclose that the hinge flap moves from an at rest position to an active position when the distal end of the tool is inserted; and when the hinge flop returns to the at rest position when the finger is in the annular bearing guide (Figures 19 and 20). And, Ivinson et al. as modified by Lin provide that the hinge flap moves from an at rest position to an active position when the distal end of the tool is inserted; and when the hinge flap returns to the at rest position when the finger is in the annular bearing guide (see Figures 1-5 and Column 3, Lines 12-28 of Lin).

a guide (14) with a fluid connection (because it extends therethrough) from the outer annular wall to the inner annular wall; a generally cylindrical sleeve (700) with an outer annular wall (710) and inner annular wall (712, Figure 17), wherein the sleeve is fitted over the tool collar (Figure 19); a flexible hinge flap (801) with a free end (808) formed within an aperture (812) in the sleeve (Figure 18), wherein the aperture fluidly connects the outer and inner annular walls (Figures 18 and 19), a finger (40) extending from the free end (808) towards the interior of the cylindrical sleeve (Figures 19 and 20), and wherein a portion (at 800, see Figure 19) of said sleeve connected to said finger (40) extends over said tool collar (900, Figures 19 and 20), such that said sleeve (700) substantially surrounds said tool socket (Figures 17, 19 and 20), a shaft (20) attached to the closed back end of the tool collar (Figure 16), and wherein the finger protrudes through the guide into the tool socket and may be displaced by the insertion of a tool into the tool socket (Figures 16-20), but lacks having, said finger being monolithic with said sleeve such that a portion of said finger is connected to said sleeve and a portion of said finger is configured to extend through said tool collar. However, Lin teaches that it is old and well known in the art at the time the invention was made to provide a technique for attaching a tool (3) within a socket (212) of a tool collar (at 21 or at 214, Figure 1) by providing a sleeve (23) comprising a finger (231/232) that is monolithic with said sleeve (Figure 1), such that a portion (i.e. at 231) of said finger is connected to said 

In reference to claim 8, Ivinson et al. disclose further comprising a tool (110) with a shaped proximal end (111) and an annular guide (112) reversibly mountable to said tool socket forming a reversible catch on the latch (Paragraph 49). The examiner notes that Ivinson et al. also teach that the tool can be have “a variety of tool catches” (i.e. at 111 and 112, see Paragraph 38).

In reference to claim 9, Ivinson et al. disclose that said sleeve has memory and is formed of at least one of plastics, resins, composites, rubbers, and polymers (Paragraph 10 and claim 10). 



In reference to claim 11, Ivinson et al. disclose that the hinge moves from an at rest position to an active position when the distal end of the tool is inserted and returns to the at rest position when the finger is in the bearing guide (Figures 19 and 20). And, Ivinson et al. as modified by Lin provide that the hinge flap (see Figures 1-5 of Lin) moves from an at rest position to an active position when the distal end of the tool is inserted; and when the hinge flap returns to the at rest position when the finger is in the annular bearing guide (see Figures 1-5 and Column 3, Lines 12-28 of Lin).

In reference to claim 12, Ivinson et al. disclose a method of reversibly attaching tools, the method comprising: forming a flexible hinge flap (801) on a cylindrical sleeve (700) with a guide (at 810 or 812) surrounding a portion of the hinge (Figure 19), the guide forming a passageway through the sleeve (Figure 19), forming a finger (at 40) on a free end (808) of the hinge flap oriented toward the center of the cylindrical sleeve (Figure 19); placing the sleeve around a tool collar (900) (Figures 16-20), the tool collar comprising; an axial tool socket (925) and a bearing guide (14) generally perpendicular to the tool socket (Figure 17), orienting the flexible hinge around the tool socket whereby the finger is positioned over the bearing guide and extends into the tool socket (Figure 19), inserting a tool shaft (110) with shaped proximal end (111) and tool guide (112) formed therein, into the tool socket (Figures 19 and 20) and, using force to move a portion (at 800, see Figure 19) of said sleeve connected to said finger (40) extends over said tool collar (900, Figures 19 and 20), such that said sleeve (700) substantially surrounds said tool socket (Figures 17, 19 and 20), but lacks having, said finger being monolithic with said sleeve such that a portion of said finger is connected to said sleeve and a portion of said finger is configured to extend through said tool collar. However, Lin teaches that it is old and well known in the art at the time the invention was made to provide a technique for attaching a tool (3) within a socket (212) of a tool collar (at 21 or at 214, Figure 1) by providing a sleeve (23) comprising a finger (231/232) that is monolithic with said sleeve (Figure 1), such that a portion (i.e. at 231) of said finger is connected to said sleeve (Figure 1) and a portion (i.e. at 232) of said finger is configured to extend through said tool collar (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the finger, of Ivinson et al., with the known technique of providing a finger that is monolithic with a sleeve, such that a portion of said finger is connected to said sleeve and a portion of said finger is configured to extend through said tool collar, as taught by Lin, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively engages and firmly retains a tool within a socket of a tool collar thereby preventing any unwanted disconnection during normal operation. 


In reference to claim 14 (note; depending from the method of claim 12), Ivinson et al. disclose that the sleeve has a thickness (H1) greater than the thickness (H2) of the flexible hinge flap (Paragraphs 37 and 39 and see claim 14). 

In reference to claim 15, Ivinson et al. disclose that the tool collar (900) has a closed backend (i.e. the right most end of 900, as seen in Figure 19) with an alignment catch (at 915 in Figure 17 or at the upper portion of the closed backend in Figure 19 and see Paragraph 12) thereon and front end with the axial tool socket (925) therein (Figures 16-20). 
Response to Arguments
Applicant's arguments filed October 11, 2021 have been fully considered but they are not persuasive.
Applicant contends that, “As can be seen above, the portion of the alleged sleeve in Lin (i.e. the ring structure) connected to the alleged finger (structure 232) is structure 231. This structure is small and insubstantial and, as can be seen in FIG. 4 of Lin (reproduced below), does not extend over the alleged tool collar in Lin (structure 21 according to the Office) such that it substantially surrounds the alleged tool socket of Lin (i.e. the portion of structure 21 receiving the retainer groove 31 of the screwdriver bit 3 in Lin).” However, the examiner a portion (at 800, see Figure 19) of said sleeve connected to said finger (40) that extends over said tool collar (900, Figures 19 and 20), such that said sleeve (700) substantially surrounds said tool socket (Figures 17, 19 and 20). Lin does not need to disclose this feature of the sleeve (i.e. “substantially surrounds said tool socket” because again Ivinson et al. already disclosed such a feature) in order to be used for the teaching of providing the monolithically attached finger to a sleeve, as discussed in the rejections above. Thus, the combination as a whole meet the limitations of the claims and since all of the structural limitations of the claims have been met the examiner believes that the rejection is proper. 
Applicant contends that, “Contrast the above FIG. 6B of Applicant’s application with FIGS. 3-4 of Lin above. The specifically taught ringed structure of Lin (as seen in FIG. 3) is not compatible with such a configuration as Applicant’s amended claim 1, wherein one end of the finger is monolithically connected with a sleeve substantially surrounding the tool socket and another end is extending outward into the tool socket. Furthermore, as the specific ring-like structure in Lin is essential to the primary design and principle of operation of the Lin device, Applicant submits that any suggestion to ignore the teachings of Lin and to modify structure 232 of Lin to allegedly be more like Applicant’s claim 1 in view of some other reference would be an improper combination to maintain a prima facie case for obviousness under 35 USC § 103. See e.g. MPEP § 2143.01 (VI) (“If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious”).” However, the examiner respectfully disagrees with this statement. Again, the examiner believes the applicant is interpreting each reference individually rather than taking what each reference specifically teaches and applying that teaching into the combination and interpreting the combination as a whole. The ring/sleeve, of Lin, is not being modified such that it, “substantially surrounds the tool socket”. Rather, it is the finger (40), of Ivinson et al., that is being modified with the monolithic finger (231/232), as taught by Lin. Thus, the principle of operation of the Lin is not being modified because the finger, of Ivinson et al. was used for retaining a tool and the monolithically attached finger, as taught by Lin, was also used for retaining a tool and includes proper motivation for such a combination (i.e. more effectively engages and firmly retains a tool within a socket of a tool collar thereby preventing any unwanted disconnection during normal operation) as previously discussed in the rejections above. Since, all of the structural limitations of the claims have been met, because proper motivation has been established and because the principle of operation of the prior art have not being modified, the examiner believes that the rejection is proper. 
   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peters et al. (2015/0336246). Peters et al. teach that it is old and well known in the art at the time the invention was made to provide different techniques  Note; because these two embodiments are equivalent to one another they may be replaced with one another as needed by the user (Paragraphs 53, 63, 150, 153 and 183).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723